Citation Nr: 0610935	
Decision Date: 04/17/06    Archive Date: 04/26/06	

DOCKET NO.  97-28 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a chronic right 
foot/ankle disorder, to include plantar fasciitis and/or 
hammertoes of the right foot. 

2.   Entitlement to service connection for plantar fasciitis 
with hammertoes of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active duty for training from July 1973 to 
January 1974, with additional active duty from June 1975 to 
July 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 1996 and February 1997 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

In a decision of November 2004, the Board denied entitlement 
to an evaluation in excess of 10 percent for the service-
connected residuals of an excision of an abscess from the 
veteran's left forearm.  Accordingly, that issue is no longer 
before the Board.  At that same time, the Board remanded for 
additional development the issues of service connection for 
the veteran's claimed right foot/ankle and left foot 
disabilities.  The case is now, once more, before the Board 
for appellate review.


FINDINGS OF FACT

1.  Plantar fasciitis with hammertoes of the right foot is 
not shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's periods of active military service.

2.  The veteran suffered a right ankle sprain in service.

3.  The current evidence reveals a cortical irregularity 
along the posterior aspect of the distal tibia consistent 
with remote trauma of the right ankle.

4.  Plantar fasciitis with hammertoes of the left foot is not 
shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident or incidents 
of the veteran's periods of active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle 
sprain have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303 (2005). 

2.  Plantar fasciitis with hammertoes of the right foot was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

3.  Plantar fasciitis with hammertoes of the left foot was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, in correspondence of December 2003 and December 
2004, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence should be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence pertaining to his claims.

The veteran and his representative were also provided with a 
copy of the appealed rating decisions, as well as a June 1997 
Statement of the Case (SOC), and December 1997, February 
1998, February 2004, and July 2005 Supplemental Statements of 
the Case (SSOC).  These documents provided them with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding the veteran's claims.  
By way of these documents, they were also specifically 
informed of the cumulative evidence already provided to the 
VA, or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as postservice 
medical records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection for bilateral plantar fasciitis with hammertoes, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Under the circumstances of this case, the veteran has 
received the notice and assistance contemplated by law, and 
adjudication of his claim poses no risk of prejudice to him.  
See Pelegrini, supra; Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claim).  


Factual Background

A service clinical record dated in February 1976 reveals that 
the veteran was seen at that time for a complaint of pain in 
his left foot, as well as a scar on his left toe.  Treatment 
was with medication.  The veteran was referred that same day 
to the podiatry clinic for evaluation of his foot pain, 
listed at that time as right foot pain.  However, the veteran 
failed to report for that appointment.  

In March and April 1976 he was seen for complaints regarding 
a twisted right ankle.  Reportedly, the veteran had twisted 
his ankle, following which he experienced some swelling and 
pain on palpation.  Radiographic studies conducted at the 
time were negative, and it was recommended that the veteran 
use an ace bandage and wear low quarters.  In mid April 1976, 
the veteran indicated that his right ankle felt "stiff and 
tender" at the extremes of motion.  The veteran ambulated 
with a limping gait, though there was no evidence of edema.  
Range of motion was within normal limits, with the exception 
of plantar flexion of 30 degrees, and inversion of 20 
degrees.  Recommended at the time was that the veteran 
receive whirlpool treatment, and be instructed in ankle 
exercises.  Shortly thereafter, in mid-April 1976, it was 
noted that the veteran had not reported for his followup 
appointment for right ankle sprain.  At the time of a service 
separation examination in June 1976, there was no evidence of 
any chronic foot or ankle disability.  

At the time of a VA general medical examination in March 
1978, the veteran complained of pain in both feet which had 
been present since his time in the military in 1975.  On 
physical examination, both feet displayed anatomical 
contours, with no limitation of motion, and no crepitation.  
Further examination showed no evidence of any spasm or 
atrophy, or any toe deformity.  Radiographic studies of both 
feet showed no evidence of any significant findings.  The 
pertinent diagnosis noted was no objective orthopedic 
physical findings regarding the veteran's feet.  

During the course of VA outpatient treatment in January 1991, 
the veteran was heard to complain of sharp pains in both 
feet.  

At the time of a VA medical examination in September 1991, 
there were noted 
a number of callosities under the heads of the 3rd and 4th 
metatarsals of the veteran's left foot.  The remainder of the 
veteran's foot was within normal limits.  Radiographic 
studies of the veteran's left foot showed evidence of a 
calcification in the soft tissues between the 1st and 2nd 
metatarsals, with no other abnormalities.  The pertinent 
diagnosis noted was superficial callosities under the 3rd and 
4th metatarsal heads.

VA administrative records dated in January 1992 and January 
1995 show evidence that the veteran was being fitted with 
orthopedic shoes for what was described as multiple hammer 
digits bilaterally.

A VA outpatient treatment record dated in July 1994 reveals 
that the veteran was referred to the podiatry clinic for 
evaluation of multiple hammertoes.

Private outpatient treatment records covering the period from 
January to March 1996 reveal that the veteran was seen at 
that time for various foot-related problems.  A private 
radiographic study of the veteran's toes conducted in January 
1996 showed no significant bony or articular abnormality, and 
no evidence of exostosis.  

In correspondence of early October 1996, a VA podiatrist 
wrote that the veteran had been diagnosed with plantar 
fasciitis and hammer digits.  Due to the veteran's 
discomfort, surgical management had been discussed.  The 
veteran underwent an arthroplasty of 2nd, 3rd, and 4th digits 
of the right foot in December 1996.  The pertinent diagnosis 
noted was hammer toe deformity.

Following a VA orthopedic examination in mid-March 1997, the 
examiner was of the opinion that the veteran's "presentation 
of events concerning his feet was inconsistent."  
Apparently, the veteran had initially expressed bilateral 
complaints, and then complained only of his left foot.  
Currently, the veteran complained only of his right foot.

On VA foot examination in mid March 1997, it was noted that 
the veteran had been given orthopedic shoes.  Physical 
examination revealed normal ambulation without any assistive 
device, though the veteran was unable to toe walk on the 
right.  Further examination revealed the presence of 
bilateral hallux valgus with hammertoe deformities.  The 
pertinent diagnoses noted were bilateral feet hallux valgus 
with hammertoe deformity; and status post excision of a 
plantar wart of the left foot.

During the course of an RO hearing in September 1997, the 
veteran offered testimony regarding the nature and etiology 
of his claimed foot disabilities.

VA radiographic studies of the veteran's left foot conducted 
as part of a preoperative evaluation in early March 1997 
showed evidence of hammertoes of the 2nd through the 5th 
toes, with no other bony abnormality.

A VA surgical report dated mid March 1997 reveals that the 
veteran underwent post arthroplasties of the 2nd, 3rd and 4th 
digits of his left foot.  The pertinent diagnosis noted was 
hammer digits of the 2nd, 3rd, and 4th digits of the left 
foot.  

VA radiographic studies of the veteran's foot conducted 
immediately following surgery showed evidence of post 
surgical changes involving the distal aspect of the 2nd, 3rd, 
and 4th proximal phalanges.  

VA radiographic studies of the veteran's left foot conducted 
approximately two weeks later showed the veteran to be status 
post resection of the distal aspect of the proximal phalanx 
of the left 2nd, 3rd, and 4th toes.  Noted at the time was 
that there was no significant change from a previous study of 
October 17, 1997.  Also noted was that there was still 
evidence of a flexion deformity at the distal interphalangeal 
joint of the second toe.

VA outpatient treatment records dated in May 2000 show 
evidence of bilateral hammertoe deformities.  Pertinent 
diagnoses noted included hammertoe deformity; and calluses on 
the metatarsals.

VA outpatient treatment records covering the period from 
February to August 2004 show treatment during that time for 
various, primarily skin-related, foot problems.

Received in January 2005 were VA outpatient treatment records 
covering the period from December 1990 to January 2005, 
showing treatment during that time for foot and other 
unrelated medical problems.  VA radiographic studies of the 
veteran's feet conducted in June 2003 showed normal 
mineralization and alignment.  There was some irregularity 
and mild widening of the proximal interphalangeal joints 
bilaterally, though with no evidence of erosion, soft tissue 
mass, or calcification.  

At the time of a VA foot examination in January 2005, it was 
noted that the veteran's claims folder, current and previous 
medical records, and military health records were available, 
and had been reviewed.  When questioned, the veteran gave a 
history of chronic bilateral foot pain which began during 
basic training.  Reportedly, he had been issued boots which 
were too small, following which he began to experience pain 
in both feet.  According to the veteran, he experienced pain 
in both feet with prolonged standing, walking, and running.  
While the veteran complained about his foot pain and the fit 
of his boots, nothing was apparently done until after basic 
training.  While the veteran was later issued larger boots, 
he continued to experience pain in both feet.  Examination of 
the veteran's military health record showed an entry 
concerning removal of plantar warts from the left foot in 
February 1976, and the right ankle sprain in March and April 
1976.  The examiner noted those records contained no 
indication of treatment for hammertoes or other foot 
conditions.  

When further questioned, the veteran indicated that he had 
previously been issued corrective shoes, which he was no 
longer able to wear due to pain.  Physical examination of the 
veteran's feet and ankles revealed them to be essentially 
symmetrical on observation.  There was no evidence of 
swelling or inflammation, though there was severe 
hyperkeratosis with fissuring on both feet.  At the time of 
examination, there was no evidence of any inflammation, 
drainage, infection, or bleeding.  However, there was 
thickening and distortion of the nails of both great toes.  
Further examination revealed well-healed surgical scars of 
the dorsal aspect of the 2nd, 3rd, and 4th toes bilaterally, 
apparently the result of previous hammertoe surgery.  Also 
noted was evidence of mild residual hammertoe of the 
aforementioned toes.  Further examination revealed tenderness 
of the plantar aspect of both feet on palpation.  There was 
no evidence of instability or locking, though there was some 
loss of mobility of both feet due to complaints of 
discomfort.  

Range of motion measurements of the veteran's right foot and 
ankle showed dorsiflexion from 0 to 10 degrees, with plantar 
flexion from 0 to 30 degrees.  There was no evidence of any 
forefoot or midfoot malalignment, and no evidence of a 
significant hallux valgus in either foot.

Radiographic studies of the veteran's right foot revealed 
mild metatarsus primus varus, with mild lateral angulation at 
the interphalangeal joint of the great toe.  No fracture or 
other acute osseous abnormalities were shown and the osseous 
structures were otherwise unremarkable.  A small plantar 
calcaneal enthesophyte was present.

Radiographic studies of the veteran's left foot were negative 
for evidence of fracture.  There was a small, well-corticated 
calcific density just lateral to the lateral sesamoid of the 
first ray which it was felt might represent a tripartite 
sesamoid or sequela of remote trauma dislocation.  No 
significant interval change was present, and there was no 
evidence of any fracture or other acute osseous abnormality.  

Radiographic studies of the veteran's left ankle showed the 
ankle mortise to be symmetrical, with no evidence of any 
acute fracture.  There was, however, a small posterior 
calcaneal enthesophyte present on the left.  

Radiographic studies of the veteran's right ankle showed a 
symmetrical ankle mortise, with no evidence of any acute 
fracture.  There was, however, a cortical irregularity along 
the posterior aspect of the distal tibia which correlated 
with the veteran's clinical history of remote trauma to the 
right ankle.  

The pertinent diagnoses noted were status post hammertoe 
surgery of the 2nd through the 4th toes bilaterally; mild 
residual hammertoe deformity; mild residual metatarsus premum 
varus on the right foot; and remote sprain of the right 
ankle.  Other diagnoses concerned skin conditions of the 
feet.

Based on a review of the veteran's claims folder and medical 
records, to include his military health records, the examiner 
was of the opinion that there was documented evidence of 
previous treatment of plantar warts of the left foot.  
However, there was no documented evidence of previous 
diagnoses of hammertoes or plantar fasciitis in the military 
health record.  According to the examiner, hammertoe was a 
condition which might be related to the wearing of tight or 
ill-fitting footwear, and the veteran gave a history of being 
issued boots which were at least one size too small during 
basic training.  He additionally gave a history of receiving 
the proper size footwear only after basic training.  
According to the examiner, this would indicate that the 
veteran wore the tight footwear for a minimum of eight weeks 
and possibly longer.  However, there was no documentation in 
the military records of the exchange of footwear.  

The examiner concluded that given the veteran's history and 
the "documented evidence" to support the veteran's history of 
a previous right ankle sprain, it was "reasonable to relate" 
that history to the veteran's previous military service.  
Additional diagnoses of status post hammertoe surgery of the 
2nd through the 4th toes bilaterally, mild residual hammertoe 
deformity, bilateral tinea pedis, onychomycosis of the nails 
of both feet, and callous/hyperkeratosis with fissuring of 
both feet were not supported by documentation in the military 
health records.  The examiner concluded that to state or 
assume that conditions other than the veteran's plantar warts 
of the left foot (for which he is already service connected) 
and the right ankle sprain were related or not related to 
previous military service would be based on "speculation 
only."


Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131 (West 2002).  Finally, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2005).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1991).

Right Ankle Condition

The veteran in this case seeks service connection for a right 
foot/ankle condition.  The Board finds that the veteran's 
right ankle condition constitutes a disability separate and 
apart from the claimed right foot plantar fasciitis and 
hammertoes, and will address the right ankle disability 
separately.

In this case, the evidence of record shows the veteran 
suffered a right ankle sprain in service.  On the 2005 VA 
examination, x-ray revealed a cortical irregularity along the 
posterior aspect of the distal tibia which correlates with a 
prior trauma to the right ankle.  The examination noted some 
limitation of motion of the right ankle (although it was the 
same as the left ankle).  The VA examiner opined that the 
right ankle sprain was related to service.  

The Board finds that the x-ray evidence of post-traumatic 
cortical irregularity sufficiently establishes a current 
disability for the purposes of establishing service 
connection for residuals of a right ankle sprain.  Thus, 
service connection for a right ankle sprain is established.  

However, as will be discussed below, the Board finds that 
service connection for plantar fasciitis with hammer toes of 
the right foot is not warranted, and those conditions should 
not be considered as part of the grant of service connection 
for the right ankle. 


Plantar Fasciitis and Hammertoes of Both Feet

The veteran in this case seeks service connection for plantar 
fasciitis with hammertoes of both feet.  In pertinent part, 
it is argued that the veteran's plantar fasciitis and 
hammertoes were the result of ill-fitting (which is to say, 
too small) footwear during his active military service. 

In the present case, service medical records are negative for 
evidence of either plantar fasciitis or hammertoes of the 
veteran's feet.  While in February 1976, during the veteran's 
period of active service, he was seen for a complaint of pain 
in his left or right foot, that episode was acute and 
transitory in nature, and resolved without residual 
disability.  Significantly, at the time of a service 
separation examination in June 1976, the veteran made no 
mention of, nor was there any evidence of, a chronic disorder 
of the left foot.  

The Board acknowledges that, at the time of a VA general 
medical examination in March 1978, the veteran complained of 
pain in both feet.  However, that examination showed a normal 
anatomical contour of the veteran's feet, with no limitation 
of motion and no crepitus.  No spasm or atrophy was present, 
nor was there any evidence of deformity of the toes.  The 
pertinent diagnosis noted was no objective orthopedic 
findings regarding the veteran's feet.  Not until the 1990's, 
many years following the veteran's discharge from service, 
was there evidence of the plantar fasciitis and/or hammertoes 
for which service connection is currently being sought.  
Significantly, at no time have either of those disabilities 
been attributed to an incident or incidents of the veteran's 
periods of active military service.  Moreover, following a VA 
examination in January 2005, the examiner was of the opinion 
that, with the exception of plantar warts of the left foot 
(for which service connection is already in effect) and the 
right ankle sprain (which was granted above), attributing any 
of the veteran's other left foot disabilities to service 
would amount to "speculation."

An award of VA benefits may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 (By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Based on the aforementioned, the Board finds the 
preponderance of the evidence is against a finding that the 
veteran's claimed plantar fasciitis with hammertoes of both 
feet are related to his period of active military service.  
See 38 U.S.C.A. § 5107(b).  Accordingly, service connection 
for those disabilities must be denied.


ORDER

Service connection for a right ankle sprain is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.

Service connection for plantar fasciitis with hammertoes of 
the right foot is denied.

Service connection for plantar fasciitis with hammertoes of 
the left foot is denied.



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


